DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 10-17, & 24-28 are rejected under 35 U.S.C. 102 (a)(1) & (a)(2) as being anticipated by Hart et al (U.S. PGPub # 2007/0049319).
Regarding Independent Claim 1, Hart teaches:
A computer-implemented method when executed by data processing hardware causes the data processing hardware to perform operations comprising: 
obtaining a threshold loss value establishing a maximum electromagnetic (EM) path loss between a first geographical point and a second geographical point (See paragraph 0078 wherein “using the path loss data to determine the maximum path loss from each AP to any of that AP's walkabout points.” Paragraph 0101 wherein “the rules avoid placing two APs on the same channel if they are less than a path loss threshold apart.” Paragraph 0106 wherein “the rules are applied according to a measure of potential contention, such as the path loss between the APs being below a predetermined threshold.” See also paragraphs 0116, 0166, & 0196.); and 
for each of a plurality of EM paths between the first geographical point and the second geographical point (See paragraphs 0017, 0078, 0116, & 0123.): 
obtaining a minimum EM loss value for the corresponding EM path and a maximum EM loss value for the corresponding EM path (See paragraph 0078 wherein “using the path loss data to determine the maximum path loss from each AP to any of that AP's walkabout points.” See paragraphs  0083-0084 wherein “the minimum transmit power necessary for the AP to successfully communicate with client locations at all of the AP's walkabout points.); 
determining whether the maximum EM loss value for the corresponding EM path satisfies the threshold loss value (Paragraph 0101 wherein “the rules avoid placing two APs on the same channel if they are less than a path loss threshold apart.” Paragraph 0106 wherein “the rules are applied according to a measure of potential contention, such as the path loss between the APs being below a predetermined threshold.” See also paragraphs 0116, 0166, & 0196.); and 
when the maximum EM loss value for the corresponding EM path satisfies the threshold loss value, determining that an actual EM path loss value for the corresponding EM path between the first geographical point and the second geographical point satisfies the threshold loss value (See paragraphs 0213-0215 wherein a “wireless configuration server can then load the frequency and power assignments into the respective access points” … and … “the wireless network operates in accordance with the selected configuration.” “Using the preliminary radio plan of 207 (see FIG. 2) yields solutions approximately 92% as good as the those produced by a commercial implementation … while determining the plan approximately 100 times faster.” “(A)n implementation of the method yields solutions approximately 98% as good as the those produced by a commercial implementation … while determining the plan approximately 10 times faster.” See paragraphs 0097, 0101, 0106, 0116, 0143,  & 0166.).

    PNG
    media_image1.png
    597
    868
    media_image1.png
    Greyscale


Regarding Claim 2, Hart teaches all elements of claim 1, upon which this claim depends.
Hart teaches the maximum EM loss value for the corresponding EM path: satisfies the threshold loss value when the maximum EM loss value is less than the threshold loss value; and fails to satisfy the threshold loss value when the maximum EM loss value is greater than or equal than the threshold loss value (See paragraphs 0213-0215 wherein a “wireless configuration server can then load the frequency and power assignments into the respective access points” … and … “the wireless network operates in accordance with the selected configuration.” “Using the preliminary radio plan of 207 (see FIG. 2) yields solutions approximately 92% as good as the those produced by a commercial implementation … while determining the plan approximately 100 times faster.” “(A)n implementation of the method yields solutions approximately 98% as good as the those produced by a commercial implementation … while determining the plan approximately 10 times faster.” See paragraphs 0097, 0101, 0106, 0116, 0143,  & 0166. See Fig. 4 wherein the iterative process addresses the max & min thresholds.).

    PNG
    media_image2.png
    737
    603
    media_image2.png
    Greyscale

Regarding Claim 3, Hart teaches all elements of claim 1, upon which this claim depends.
Hart teaches the operations further comprise, when the maximum EM loss value obtained for each corresponding EM path of the plurality of EM paths between the first geographical point and the second geographical point fails to satisfy the threshold loss value: determining whether the minimum EM loss value obtained for each corresponding EM path of the plurality of EM paths between the first geographical point and the second geographical point fails to satisfy the threshold loss value; and when the minimum EM loss value obtained for each corresponding EM path fails to satisfy the threshold loss value, determining that each of the plurality of EM paths between the first geographical point and the second geographical point comprise a corresponding actual EM path loss value that fails to satisfy the threshold loss value (See paragraphs 0213-0215 wherein a “wireless configuration server can then load the frequency and power assignments into the respective access points” … and … “the wireless network operates in accordance with the selected configuration.” “Using the preliminary radio plan of 207 (see FIG. 2) yields solutions approximately 92% as good as the those produced by a commercial implementation … while determining the plan approximately 100 times faster.” “(A)n implementation of the method yields solutions approximately 98% as good as the those produced by a commercial implementation … while determining the plan approximately 10 times faster.” See paragraphs 0097, 0101, 0106, 0116, 0143,  & 0166.).
Regarding Claim 10, Hart teaches all elements of claim 1, upon which this claim depends.
Hart teaches for one or more of the plurality of EM paths, the minimum EM loss value for the corresponding EM path and the maximum EM loss value for the corresponding EM path comprise data associated with a previously determined actual EM path loss value (See paragraphs 0213-0215 wherein a “wireless configuration server can then load the frequency and power assignments into the respective access points” … and … “the wireless network operates in accordance with the selected configuration.” “Using the preliminary radio plan of 207 (see FIG. 2) yields solutions approximately 92% as good as the those produced by a commercial implementation … while determining the plan approximately 100 times faster.” “(A)n implementation of the method yields solutions approximately 98% as good as the those produced by a commercial implementation … while determining the plan approximately 10 times faster.” See paragraphs 0097, 0101, 0106, 0116, 0143,  & 0166.).
Regarding Claim 11, Hart teaches all elements of claim 1, upon which this claim depends.
Hart teaches obtaining the threshold loss value comprises receiving a request comprising the threshold loss value, the request requesting determination of whether an actual EM path loss between the first geographical point and the second geographical point exceeds the threshold loss value (See paragraphs 0213-0215 wherein a “wireless configuration server can then load the frequency and power assignments into the respective access points” … and … “the wireless network operates in accordance with the selected configuration.” “Using the preliminary radio plan of 207 (see FIG. 2) yields solutions approximately 92% as good as the those produced by a commercial implementation … while determining the plan approximately 100 times faster.” “(A)n implementation of the method yields solutions approximately 98% as good as the those produced by a commercial implementation … while determining the plan approximately 10 times faster.” See paragraphs 0097, 0101, 0106, 0116, 0143,  & 0166.).
Regarding Claim 12, Hart teaches all elements of claim 1, upon which this claim depends.
Hart teaches obtaining the threshold loss value comprises receiving a request comprising the threshold loss value, the request requesting determination of whether an actual EM path loss between the first geographical point and the second geographical point is less than the threshold loss value (See paragraphs 0213-0215 wherein a “wireless configuration server can then load the frequency and power assignments into the respective access points” … and … “the wireless network operates in accordance with the selected configuration.” “Using the preliminary radio plan of 207 (see FIG. 2) yields solutions approximately 92% as good as the those produced by a commercial implementation … while determining the plan approximately 100 times faster.” “(A)n implementation of the method yields solutions approximately 98% as good as the those produced by a commercial implementation … while determining the plan approximately 10 times faster.” See paragraphs 0097, 0101, 0106, 0116, 0143,  & 0166.).
Regarding Claim 13, Hart teaches all elements of claim 1, upon which this claim depends.
Hart teaches the operations further comprise, responsive to determining whether the actual EM path loss value for the corresponding EM path between the first geographical point and the second geographical point satisfies the threshold loss value, planning wireless network coverage (See paragraphs 0213-0215 wherein a “wireless configuration server can then load the frequency and power assignments into the respective access points” … and … “the wireless network operates in accordance with the selected configuration.” “Using the preliminary radio plan of 207 (see FIG. 2) yields solutions approximately 92% as good as the those produced by a commercial implementation … while determining the plan approximately 100 times faster.” “(A)n implementation of the method yields solutions approximately 98% as good as the those produced by a commercial implementation … while determining the plan approximately 10 times faster.” See paragraphs 0097, 0101, 0106, 0116, 0143,  & 0166.).
Regarding Claim 14, Hart teaches all elements of claim 1, upon which this claim depends.
Hart teaches the operations further comprise, responsive to determining whether the actual EM path loss value for the corresponding EM path between the first geographical point and the second geographical point satisfies the threshold loss value, performing dynamic deconfliction of wireless spectrum usage (See paragraphs 0213-0215 wherein a “wireless configuration server can then load the frequency and power assignments into the respective access points” … and … “the wireless network operates in accordance with the selected configuration.” “Using the preliminary radio plan of 207 (see FIG. 2) yields solutions approximately 92% as good as the those produced by a commercial implementation … while determining the plan approximately 100 times faster.” “(A)n implementation of the method yields solutions approximately 98% as good as the those produced by a commercial implementation … while determining the plan approximately 10 times faster.” See paragraphs 0097, 0101, 0106, 0116, 0143,  & 0166.).
Regarding Independent Claim 15, Hart teaches:
A system comprising: 
data processing hardware (Fig.1 Element 103. See paragraphs 0052-0054.); and 
memory hardware in communication with the data processing hardware (Fig.1 Element 121. See paragraphs 0052-0054.), the memory hardware storing instructions that when executed on the data processing hardware cause the data processing hardware to perform operations comprising (Fig.1 Element 121. See paragraphs 0052-0054.): 
obtaining a threshold loss value establishing a maximum electromagnetic (EM) path loss between a first geographical point and a second geographical point (See paragraph 0078 wherein “using the path loss data to determine the maximum path loss from each AP to any of that AP's walkabout points.” Paragraph 0101 wherein “the rules avoid placing two APs on the same channel if they are less than a path loss threshold apart.” Paragraph 0106 wherein “the rules are applied according to a measure of potential contention, such as the path loss between the APs being below a predetermined threshold.” See also paragraphs 0116, 0166, & 0196.); and 
for each of a plurality of EM paths between the first geographical point and the second geographical point (See paragraph 0078.): 
obtaining a minimum EM loss value for the corresponding EM path and a maximum EM loss value for the corresponding EM path (See paragraph 0078 wherein “using the path loss data to determine the maximum path loss from each AP to any of that AP's walkabout points.” See paragraphs  0083-0084 wherein “the minimum transmit power necessary for the AP to successfully communicate with client locations at all of the AP's walkabout points.); 
determining whether the maximum EM loss value for the corresponding EM path satisfies the threshold loss value (Paragraph 0101 wherein “the rules avoid placing two APs on the same channel if they are less than a path loss threshold apart.” Paragraph 0106 wherein “the rules are applied according to a measure of potential contention, such as the path loss between the APs being below a predetermined threshold.” See also paragraphs 0116, 0166, & 0196.); and 
when the maximum EM loss value for the corresponding EM path satisfies the threshold loss value, determining that an actual EM path loss value for the corresponding EM path between the first geographical point and the second geographical point satisfies the threshold loss value (See paragraphs 0213-0215 wherein a “wireless configuration server can then load the frequency and power assignments into the respective access points” … and … “the wireless network operates in accordance with the selected configuration.” “Using the preliminary radio plan of 207 (see FIG. 2) yields solutions approximately 92% as good as the those produced by a commercial implementation … while determining the plan approximately 100 times faster.” “(A)n implementation of the method yields solutions approximately 98% as good as the those produced by a commercial implementation … while determining the plan approximately 10 times faster.” See paragraphs 0097, 0101, 0106, 0116, 0143,  & 0166.).

    PNG
    media_image1.png
    597
    868
    media_image1.png
    Greyscale

Regarding Claim 16, Hart teaches all elements of claim 15, upon which this claim depends.
Hart teaches the maximum EM loss value for the corresponding EM path: satisfies the threshold loss value when the maximum EM loss value is less than the threshold loss value; and fails to satisfy the threshold loss value when the maximum EM loss value is greater than or equal than the threshold loss value (See paragraphs 0213-0215 wherein a “wireless configuration server can then load the frequency and power assignments into the respective access points” … and … “the wireless network operates in accordance with the selected configuration.” “Using the preliminary radio plan of 207 (see FIG. 2) yields solutions approximately 92% as good as the those produced by a commercial implementation … while determining the plan approximately 100 times faster.” “(A)n implementation of the method yields solutions approximately 98% as good as the those produced by a commercial implementation … while determining the plan approximately 10 times faster.” See paragraphs 0097, 0101, 0106, 0116, 0143,  & 0166. See Fig. 4 wherein the iterative process addresses the max & min thresholds.).

    PNG
    media_image2.png
    737
    603
    media_image2.png
    Greyscale


Regarding Claim 17, Hart teaches all elements of claim 15, upon which this claim depends.
Hart teaches the operations further comprise, when the maximum EM loss value obtained for each corresponding EM path of the plurality of EM paths between the first geographical point and the second geographical point fails to satisfy the threshold loss value: determining whether the minimum EM loss value obtained for each corresponding EM path of the plurality of EM paths between the first geographical point and the second geographical point fails to satisfy the threshold loss value; and when the minimum EM loss value obtained for each corresponding EM path fails to satisfy the threshold loss value, determining that each of the plurality of EM paths between the first geographical point and the second geographical point comprise a corresponding actual EM path loss value that fails to satisfy the threshold loss value (See paragraphs 0213-0215 wherein a “wireless configuration server can then load the frequency and power assignments into the respective access points” … and … “the wireless network operates in accordance with the selected configuration.” “Using the preliminary radio plan of 207 (see FIG. 2) yields solutions approximately 92% as good as the those produced by a commercial implementation … while determining the plan approximately 100 times faster.” “(A)n implementation of the method yields solutions approximately 98% as good as the those produced by a commercial implementation … while determining the plan approximately 10 times faster.” See paragraphs 0097, 0101, 0106, 0116, 0143,  & 0166. See Fig. 4 wherein the iterative process addresses the max & min thresholds.).
Regarding Claim 24, Hart teaches all elements of claim 15, upon which this claim depends.
Hart teaches for one or more of the plurality of EM paths, the minimum EM loss value for the corresponding EM path and the maximum EM loss value for the corresponding EM path comprise data associated with a previously determined actual EM path loss value (See paragraphs 0213-0215 wherein a “wireless configuration server can then load the frequency and power assignments into the respective access points” … and … “the wireless network operates in accordance with the selected configuration.” “Using the preliminary radio plan of 207 (see FIG. 2) yields solutions approximately 92% as good as the those produced by a commercial implementation … while determining the plan approximately 100 times faster.” “(A)n implementation of the method yields solutions approximately 98% as good as the those produced by a commercial implementation … while determining the plan approximately 10 times faster.” See paragraphs 0097, 0101, 0106, 0116, 0143,  & 0166. See Fig. 4 wherein the iterative process addresses the max & min thresholds.).
Regarding Claim 25, Hart teaches all elements of claim 15, upon which this claim depends.
Hart teaches obtaining the threshold loss value comprises receiving a request comprising the threshold loss value, the request requesting determination of whether an actual EM path loss between the first geographical point and the second geographical point exceeds the threshold loss value (See paragraphs 0213-0215 wherein a “wireless configuration server can then load the frequency and power assignments into the respective access points” … and … “the wireless network operates in accordance with the selected configuration.” “Using the preliminary radio plan of 207 (see FIG. 2) yields solutions approximately 92% as good as the those produced by a commercial implementation … while determining the plan approximately 100 times faster.” “(A)n implementation of the method yields solutions approximately 98% as good as the those produced by a commercial implementation … while determining the plan approximately 10 times faster.” See paragraphs 0097, 0101, 0106, 0116, 0143,  & 0166. See Fig. 4 wherein the iterative process addresses the max & min thresholds.).
Regarding Claim 26, Hart teaches all elements of claim 15, upon which this claim depends.
Hart teaches obtaining the threshold loss value comprises receiving a request comprising the threshold loss value, the request requesting determination of whether an actual EM path loss between the first geographical point and the second geographical point is less than the threshold loss value (See paragraphs 0213-0215 wherein a “wireless configuration server can then load the frequency and power assignments into the respective access points” … and … “the wireless network operates in accordance with the selected configuration.” “Using the preliminary radio plan of 207 (see FIG. 2) yields solutions approximately 92% as good as the those produced by a commercial implementation … while determining the plan approximately 100 times faster.” “(A)n implementation of the method yields solutions approximately 98% as good as the those produced by a commercial implementation … while determining the plan approximately 10 times faster.” See paragraphs 0097, 0101, 0106, 0116, 0143,  & 0166. See Fig. 4 wherein the iterative process addresses the max & min thresholds.).
Regarding Claim 27, Hart teaches all elements of claim 15, upon which this claim depends.
Hart teaches, responsive to determining whether the actual EM path loss value for the corresponding EM path between the first geographical point and the second geographical point satisfies the threshold loss value, planning wireless network coverage (See paragraphs 0213-0215 wherein a “wireless configuration server can then load the frequency and power assignments into the respective access points” … and … “the wireless network operates in accordance with the selected configuration.” “Using the preliminary radio plan of 207 (see FIG. 2) yields solutions approximately 92% as good as the those produced by a commercial implementation … while determining the plan approximately 100 times faster.” “(A)n implementation of the method yields solutions approximately 98% as good as the those produced by a commercial implementation … while determining the plan approximately 10 times faster.” See paragraphs 0097, 0101, 0106, 0116, 0143,  & 0166. See Fig. 4 wherein the iterative process addresses the max & min thresholds.).
Regarding Claim 28, Hart teaches all elements of claim 15, upon which this claim depends.
Hart teaches, responsive to determining whether the actual EM path loss value for the corresponding EM path between the first geographical point and the second geographical point satisfies the threshold loss value, performing dynamic deconfliction of wireless spectrum usage (See paragraphs 0213-0215 wherein a “wireless configuration server can then load the frequency and power assignments into the respective access points” … and … “the wireless network operates in accordance with the selected configuration.” “Using the preliminary radio plan of 207 (see FIG. 2) yields solutions approximately 92% as good as the those produced by a commercial implementation … while determining the plan approximately 100 times faster.” “(A)n implementation of the method yields solutions approximately 98% as good as the those produced by a commercial implementation … while determining the plan approximately 10 times faster.” See paragraphs 0097, 0101, 0106, 0116, 0143,  & 0166. See Fig. 4 wherein the iterative process addresses the max & min thresholds.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-8 & 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hart et al (U.S. PGPub # 2007/0049319) in view of Fattouch (U.S. PGPub # 2003/0073442).
Regarding Claim 4, Hart teaches all elements of claim 3, upon which this claim depends.
Hart does not explicitly teach the operations further comprise, when the minimum EM loss value obtained for each of one or more corresponding EM paths of the plurality of EM paths between the first geographical point and the second geographical point satisfies the threshold loss value: for each of the one or more corresponding EM paths comprising the minimum EM loss value that satisfied the threshold loss value, obtaining a refining cost associated with the corresponding EM loss path, the refining cost representative of an amount of resources required to refine the minimum EM loss value and the maximum EM loss value of the corresponding EM path; selecting one of the one or more corresponding EM paths based on the obtained refining costs; refining the minimum EM loss value obtained for the selected one of the one or more corresponding EM paths and the maximum EM loss value obtained for the selected one of the one or more corresponding EM paths; determining whether the refined maximum EM loss value satisfies the threshold loss value; and when the refined maximum EM loss value satisfies the threshold loss value, determining that the actual EM path loss for the selected one of the one or more corresponding EM paths between the first geographical point and the second geographical point satisfies the threshold loss value.
Fattouch teaches the operations further comprise, when the minimum EM loss value obtained for each of one or more corresponding EM paths of the plurality of EM paths between the first geographical point and the second geographical point satisfies the threshold loss value: for each of the one or more corresponding EM paths comprising the minimum EM loss value that satisfied the threshold loss value (Paragraphs 0061-0065.), obtaining a refining cost associated with the corresponding EM loss path (Paragraph 0064.), the refining cost representative of an amount of resources required to refine the minimum EM loss value and the maximum EM loss value of the corresponding EM path (Paragraph 0064.); selecting one of the one or more corresponding EM paths based on the obtained refining costs (Paragraph 0064.); refining the minimum EM loss value obtained for the selected one of the one or more corresponding EM paths and the maximum EM loss value obtained for the selected one of the one or more corresponding EM paths (Paragraph 0064.); determining whether the refined maximum EM loss value satisfies the threshold loss value (Paragraphs 0064-0072.); and when the refined maximum EM loss value satisfies the threshold loss value, determining that the actual EM path loss for the selected one of the one or more corresponding EM paths between the first geographical point and the second geographical point satisfies the threshold loss value (Paragraphs 0064-0072 wherein the costs and losses of transmitting the signals are disclosed.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Fattouch to the teaching of Hart such that the operations further comprise, when the minimum EM loss value obtained for each of one or more corresponding EM paths of the plurality of EM paths between the first geographical point and the second geographical point satisfies the threshold loss value: for each of the one or more corresponding EM paths comprising the minimum EM loss value that satisfied the threshold loss value, obtaining a refining cost associated with the corresponding EM loss path, the refining cost representative of an amount of resources required to refine the minimum EM loss value and the maximum EM loss value of the corresponding EM path; selecting one of the one or more corresponding EM paths based on the obtained refining costs; refining the minimum EM loss value obtained for the selected one of the one or more corresponding EM paths and the maximum EM loss value obtained for the selected one of the one or more corresponding EM paths; determining whether the refined maximum EM loss value satisfies the threshold loss value; and when the refined maximum EM loss value satisfies the threshold loss value, determining that the actual EM path loss for the selected one of the one or more corresponding EM paths between the first geographical point and the second geographical point satisfies the threshold loss value because these features are standard optimization parameters for wireless communication networks.
Regarding Claim 5, Hart & Fattouch teach all elements of claim 4, upon which this claim depends.
Hart does not explicitly teach the operations further comprise, when the refined minimum EM loss value fails to satisfy the threshold loss value, selecting a different one of the one or more corresponding EM paths based on the obtained refining costs.
Fattouch teaches the operations further comprise, when the refined minimum EM loss value fails to satisfy the threshold loss value, selecting a different one of the one or more corresponding EM paths based on the obtained refining costs (Paragraphs 0061-0072 wherein the costs and losses of transmitting the signals are disclosed.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Fattouch to the teaching of Hart such that the operations further comprise, when the refined minimum EM loss value fails to satisfy the threshold loss value, selecting a different one of the one or more corresponding EM paths based on the obtained refining costs because these features are standard optimization parameters for wireless communication networks.
Regarding Claim 6, Hart & Fattouch teach all elements of claim 4, upon which this claim depends.
Hart does not explicitly teach selecting one of the one or more corresponding EM paths comprises selecting the one of the one or more corresponding EM paths associated with the lowest refining cost.
Fattouch teaches selecting one of the one or more corresponding EM paths comprises selecting the one of the one or more corresponding EM paths associated with the lowest refining cost (Paragraphs 0061-0072 wherein the costs and losses of transmitting the signals are disclosed.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Fattouch to the teaching of Hart such that one would select one of the one or more corresponding EM paths comprises selecting the one of the one or more corresponding EM paths associated with the lowest refining cost because these features are standard optimization parameters for wireless communication networks.
Regarding Claim 7, Hart & Fattouch teach all elements of claim 4, upon which this claim depends.
Hart does not explicitly teach for each of the plurality of EM paths, the corresponding minimum EM loss value and the corresponding maximum EM loss value are associated with an initial cost representative of an amount of resources required to obtain the minimum EM loss value and the maximum EM loss value.
Fattouch teaches for each of the plurality of EM paths, the corresponding minimum EM loss value and the corresponding maximum EM loss value are associated with an initial cost representative of an amount of resources required to obtain the minimum EM loss value and the maximum EM loss value (Paragraphs 0061-0072 wherein the costs and losses of transmitting the signals are disclosed.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Fattouch to the teaching of Hart such that for each of the plurality of EM paths, the corresponding minimum EM loss value and the corresponding maximum EM loss value are associated with an initial cost representative of an amount of resources required to obtain the minimum EM loss value and the maximum EM loss value because these features are standard optimization parameters for wireless communication networks.
Regarding Claim 8, Hart & Fattouch teach all elements of claim 7, upon which this claim depends.
Hart does not explicitly teach for each of the plurality of EM paths, the initial cost is less than the refining cost.
But, it would have been obvious to one of ordinary skill in the art before the effective time of filing to have, for each of the plurality of EM paths, the initial cost is less than the refining cost because the initial cost does not need to address all elements found when refining is needed after setup.
Regarding Claim 18, Hart teaches all elements of claim 17, upon which this claim depends.
Hart does not explicitly teach the operations further comprise, when the minimum EM loss value obtained for each of one or more corresponding EM paths of the plurality of EM paths between the first geographical point and the second geographical point satisfies the threshold loss value: for each of the one or more corresponding EM paths comprising the minimum EM loss value that satisfied the threshold loss value, obtaining a refining cost associated with the corresponding EM loss path, the refining cost representative of an amount of resources required to refine the minimum EM loss value and the maximum EM loss value of the corresponding EM path; selecting one of the one or more corresponding EM paths based on the obtained refining costs; refining the minimum EM loss value obtained for the selected one of the one or more corresponding EM paths and the maximum EM loss value obtained for the selected one of the one or more corresponding EM paths; determining whether the refined maximum EM loss value satisfies the threshold loss value; and when the refined maximum EM loss value satisfies the threshold loss value, determining that the actual EM path loss for the selected one of the one or more corresponding EM paths between the first geographical point and the second geographical point satisfies the threshold loss value.
Fattouch teaches the operations further comprise, when the minimum EM loss value obtained for each of one or more corresponding EM paths of the plurality of EM paths between the first geographical point and the second geographical point satisfies the threshold loss value: for each of the one or more corresponding EM paths comprising the minimum EM loss value that satisfied the threshold loss value (Paragraphs 0061-0065.), obtaining a refining cost associated with the corresponding EM loss path (Paragraph 0064.), the refining cost representative of an amount of resources required to refine the minimum EM loss value and the maximum EM loss value of the corresponding EM path (Paragraph 0064.); selecting one of the one or more corresponding EM paths based on the obtained refining costs (Paragraph 0064.); refining the minimum EM loss value obtained for the selected one of the one or more corresponding EM paths and the maximum EM loss value obtained for the selected one of the one or more corresponding EM paths (Paragraph 0064.); determining whether the refined maximum EM loss value satisfies the threshold loss value (Paragraphs 0064-0072.); and when the refined maximum EM loss value satisfies the threshold loss value, determining that the actual EM path loss for the selected one of the one or more corresponding EM paths between the first geographical point and the second geographical point satisfies the threshold loss value (Paragraphs 0064-0072 wherein the costs and losses of transmitting the signals are disclosed.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Fattouch to the teaching of Hart such that the operations further comprise, when the minimum EM loss value obtained for each of one or more corresponding EM paths of the plurality of EM paths between the first geographical point and the second geographical point satisfies the threshold loss value: for each of the one or more corresponding EM paths comprising the minimum EM loss value that satisfied the threshold loss value, obtaining a refining cost associated with the corresponding EM loss path, the refining cost representative of an amount of resources required to refine the minimum EM loss value and the maximum EM loss value of the corresponding EM path; selecting one of the one or more corresponding EM paths based on the obtained refining costs; refining the minimum EM loss value obtained for the selected one of the one or more corresponding EM paths and the maximum EM loss value obtained for the selected one of the one or more corresponding EM paths; determining whether the refined maximum EM loss value satisfies the threshold loss value; and when the refined maximum EM loss value satisfies the threshold loss value, determining that the actual EM path loss for the selected one of the one or more corresponding EM paths between the first geographical point and the second geographical point satisfies the threshold loss value because these features are standard optimization parameters for wireless communication networks.
Regarding Claim 19, Hart & Fattouch teach all elements of claim 18, upon which this claim depends.
Hart does not explicitly teach the operations further comprise, when the refined minimum EM loss value fails to satisfy the threshold loss value, selecting a different one of the one or more corresponding EM paths based on the obtained refining costs.
Fattouch teaches the operations further comprise, when the refined minimum EM loss value fails to satisfy the threshold loss value, selecting a different one of the one or more corresponding EM paths based on the obtained refining costs (Paragraphs 0061-0072 wherein the costs and losses of transmitting the signals are disclosed.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Fattouch to the teaching of Hart such that the operations further comprise, when the refined minimum EM loss value fails to satisfy the threshold loss value, selecting a different one of the one or more corresponding EM paths based on the obtained refining costs because these features are standard optimization parameters for wireless communication networks.
Regarding Claim 20, Hart & Fattouch teach all elements of claim 18, upon which this claim depends.
Hart does not explicitly teach selecting one of the one or more corresponding EM paths comprises selecting the one of the one or more corresponding EM paths associated with the lowest refining cost.
Fattouch teaches selecting one of the one or more corresponding EM paths comprises selecting the one of the one or more corresponding EM paths associated with the lowest refining cost (Paragraphs 0061-0072 wherein the costs and losses of transmitting the signals are disclosed.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Fattouch to the teaching of Hart such that one would select one of the one or more corresponding EM paths comprises selecting the one of the one or more corresponding EM paths associated with the lowest refining cost because these features are standard optimization parameters for wireless communication networks.
Regarding Claim 21, Hart & Fattouch teach all elements of claim 18, upon which this claim depends.
Hart does not explicitly teach for each of the plurality of EM paths, the corresponding minimum EM loss value and the corresponding maximum EM loss value are associated with an initial cost representative of an amount of resources required to obtain the minimum EM loss value and the maximum EM loss value.
Fattouch teaches for each of the plurality of EM paths, the corresponding minimum EM loss value and the corresponding maximum EM loss value are associated with an initial cost representative of an amount of resources required to obtain the minimum EM loss value and the maximum EM loss value (Paragraphs 0061-0072 wherein the costs and losses of transmitting the signals are disclosed.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Fattouch to the teaching of Hart such that for each of the plurality of EM paths, the corresponding minimum EM loss value and the corresponding maximum EM loss value are associated with an initial cost representative of an amount of resources required to obtain the minimum EM loss value and the maximum EM loss value because these features are standard optimization parameters for wireless communication networks.
Regarding Claim 22, Hart & Fattouch teach all elements of claim 21, upon which this claim depends.
Hart does not explicitly teach for each of the plurality of EM paths, the initial cost is less than the refining cost.
But, it would have been obvious to one of ordinary skill in the art before the effective time of filing to have, for each of the plurality of EM paths, the initial cost is less than the refining cost because the initial cost does not need to address all elements found when refining is needed after setup.

Allowable Subject Matter
Claims 9 & 23 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record does not anticipate alone or combine in an obvious manner to teach the claimed invention of Applicant.
Regarding Claim 9, Hart teaches all elements of claim 1, upon which this claim depends.
Hart teaches each of the plurality of EM paths comprises one or more loss components; and for each of the plurality of EM paths: the minimum EM loss value comprises a sum of a minimum of each of the one or more loss components of the corresponding EM path; and the maximum EM loss value comprises a sum of a maximum of each of the one or more loss components of the corresponding EM path.
Regarding Claim 23,
The system of claim 15, wherein: each of the plurality of EM paths comprises one or more loss components; and for each of the plurality of EM paths: the minimum EM loss value comprises a sum of a minimum of each of the one or more loss components of the corresponding EM path; and the maximum EM loss value comprises a sum of a maximum of each of the one or more loss components of the corresponding EM path.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art listed but not cited represents analogous art that teaches some, but not all, of the limitations claimed by Applicant.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P MCANDREW whose telephone number is (469)295-9025. The examiner can normally be reached Monday-Thursday 6-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER P MCANDREW/Primary Examiner, Art Unit 2858